 Case 2:19-cv-00148-JAW Document 1 Filed 04/10/19 Page 1 of 7           PageID #: 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

SARAH ADAMS,                              )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
A. DUIE PYLE, INC.                        )
                                          )
      Defendant.                          )
__________________________________________)

                                 COMPLAINT
                           (JURY TRIAL DEMANDED)

      Plaintiff complains against Defendant as follows:

                                     PARTIES

      1.     Plaintiff Sarah Adams is a resident of South Portland, Maine.

      2.     Defendant A. Duie Pyle, Inc. (“ADP”) is a business corporation

organized under the laws of the State of Pennsylvania, and registered to do

business in the State of Maine.

                          JURISDICTION AND VENUE

      3.     Jurisdiction is based upon diversity of citizenship per 28 U.S.C. § 1332.

      4.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) as most acts

complained of occurred within the District. Under L.R. 3(b), this action is properly

filed in Portland because events occurred in Cumberland County.

      5.     By filing a complaint with the Maine Human Rights Commission

(“MHRC”) and obtaining a Notice of Right to Sue, Plaintiff exhausted all requisite

administrative remedies prior to bringing this action.
  Case 2:19-cv-00148-JAW Document 1 Filed 04/10/19 Page 2 of 7            PageID #: 2




                               FACTUAL ALLEGATIONS

      6.      Plaintiff began working for ADP on March 27, 2017. She was hired as

the Integrated Solutions Operations Manager, with the responsibility of managing

the Nestle (Poland Spring) Tanker division out of South Portland, Maine. At the

time of her hire, she was told that she would be cross-trained to manage the

linehaul and pickup/delivery (“P&D”) drivers at the South Portland terminal.

      7.      Plaintiff was employed full time and compensated at a rate of $58,000

per year with full benefits.

      8.      At all times Plaintiff met or exceeded performance expectations.

      9.      In April of 2017, ADP hired a new driver, Steven Jones.

      10.     Shortly after his hire, Plaintiff developed serious concern for Jones’s

attention to safety.

      11.     In May of 2017, Jones improperly set the brakes in his truck, resulting

in the un-attended truck rolling away. Fortunately, no one was injured.

      12.     Plaintiff immediately reported Jones’s conduct to the South Portland

terminal manager, Kelly Cimino, and the Manager in Northborough,

Massachusetts, Mike Curran. Plaintiff told Cimino and Curran that she believed

Jones’s driving was extremely unsafe and that he should be dismissed.

      13.     On May 8, 2017, Plaintiff’s request for Jones’s termination was denied

and she was not authorized to issue formal discipline on Jones.

      14.     Over the summer of 2017, Plaintiff received several reports from

drivers and customers about Jones’s negligent driving.




                                           2
 Case 2:19-cv-00148-JAW Document 1 Filed 04/10/19 Page 3 of 7            PageID #: 3




      15.     Plaintiff elevated each report or complaint that she received to Cimino,

Curran, and/or ADP Director of Operations Joe Finn.

      16.     Cimino and Curran responded by telling Plaintiff that Jones was “[her]

problem.” However, she was not authorized to issue formal discipline on him.

      17.     In mid-August, after Plaintiff complained about Jones several times,

Finn instructed Plaintiff to ride along with Jones on his route.

      18.     Plaintiff strongly objected to riding with Jones, telling Finn that Jones

was a dangerous driver, and that she feared for her own safety.

      19.     Finn became upset with Plaintiff for refusing to ride with Jones.

However, he allowed Plaintiff to take a separate car and observe Jones on his route.

      20.     During her observation, Plaintiff witnessed Jones cut-off other

vehicles, run over curbs, and demonstrate an inability to safely drive his truck.

      21.     Plaintiff reported her observations to her supervisors and stated her

concern that Jones was likely to cause a serious accident. She reported that she did

not believe that his driving could be improved through additional training.

      22.     Plaintiff’s supervisors continued to defend Jones, and refused to take

any disciplinary action against him.

      23.     On multiple occasions during the summer and fall of 2017, Plaintiff

asked Cimino when she could start training for P&D responsibilities. Each time

she asked, Cimino claimed that they were too busy to train her. Even after things

had slowed down, Cimino refused to schedule Plaintiff for training.




                                           3
  Case 2:19-cv-00148-JAW Document 1 Filed 04/10/19 Page 4 of 7             PageID #: 4




      24.     At the end of September of 2017, Nestle banned Jones from driving

their routes due to an accident he caused with a water lines at one of their sources.

      25.     After being banned by Nestle, ADP terminated Jones’s employment.

      26.     Two weeks later, on October 13, 2017, Curran presented Plaintiff with

an impromptu performance evaluation. Although evaluations were to be given at

30-day, 60-day, and 90-day increments, this was the first performance evaluation

Plaintiff had received in her nearly 200 days at ADP.

      27.     The evaluation was very critical of Plaintiff’s performance and provided

little explanation for the low marks. Plaintiff was forced to sign the evaluation.

      28.     On October 21, 2017, Plaintiff submitted, to ADP human resources

(“HR”), a response to her negative performance evaluation, in which she asked for

clarification about the negative review. Further, she explained that she thought

ADP retaliated against for her reports about Jones and was in fear of losing her job.

      29.     Plaintiff received a reply from an HR representative saying she would

be contacted later in the week. No one from HR contacted Plaintiff.

      30.     Plaintiff tried multiple times during that week to speak to someone in

HR, but she was unable to get anyone on the phone with her.

      31.     On October 30, 2017, Curran and Cimino called Plaintiff into a

meeting. Curran gave her a written rebuttal to her response to the performance

evaluation, in which he criticized Plaintiff for asking for help, for not asking for

help, for texting with personnel when she was not at work, and for not texting when




                                            4
 Case 2:19-cv-00148-JAW Document 1 Filed 04/10/19 Page 5 of 7            PageID #: 5




she was not at work. He also criticized her for voicing concern about the unclear

chain of command to whom she was expected to report.

      32.     By the end of November 2017, Finn told Plaintiff she had “two choices:

either go to the unemployment line, or take a part-time position as a dispatcher.”

      33.     Plaintiff’s schedule was cut to two days per week.

      34.     Plaintiff’s salary was reduced from $58,000/year with full benefits, to

$24,000 with no benefits.

      35.     Finn told Plaintiff the demotion was due to a “reduction in business.”

      36.     Around the same time, ADP hired a friend of Cimino’s, Nicole Menke,

to take over the linehaul/P&D management position that Plaintiff was hired to

perform. She was given full-time status, and was given Plaintiff’s previous job title.

      37.     Plaintiff continued working in her drastically reduced capacity.

      38.     On March 23, 2018, Plaintiff filed a Complaint of Discrimination with

the MHRC alleging whistleblower retaliation.

      39.     Defendant responded to the Complaint on May 22, 2018.

      40.     Plaintiff replied to Defendant’s response on August 2, 2018.

      41.     On August 9, 2018, Defendant terminated Plaintiff’s employment.

                                     COUNT I
                             Whistleblower Retaliation
                                 (26 M.R.S. § 833)

      42.     Plaintiff repeats and incorporates by reference the allegations

contained in Paragraphs 1 through 41.

      43.     Section 833 of the Maine Whistleblower Protection Act (“MWPA”)




                                           5
 Case 2:19-cv-00148-JAW Document 1 Filed 04/10/19 Page 6 of 7             PageID #: 6




prohibits an employer from retaliating against an employee for reporting in good

faith what she reasonably believes to be a condition or practice that would put at

risk the health or safety of that employee or any other individual.

      44.     Plaintiff, acting in good faith, made several complaints to Defendant

about Jones’s unsafe driving and the safety risks he posed to the public.

      45.     Defendant took adverse employment action against Plaintiff for making

the reports about Jones, including subjecting Plaintiff to unwarranted hostility;

cutting her hours by nearly 50 percent; reducing her pay by $34,000 per year;

revoking her employee benefits; and ultimately terminating her employment.

      46.     Plaintiff, acting in good faith and within her legal rights, opposed her

employer by filing a Complaint with MHRC, alleging that Defendant retaliated

against her for reporting what she believed to be safety risks.

      47.     By terminating Plaintiff’s employment, Defendant took adverse

employment action against Plaintiff for filing her Complaint with MHRC.

      48.     There exists a causal connection between Plaintiff’s protected activity

and the adverse employment action to which she was subjected.

      49.     As a direct and proximate result of Defendant’s acts, Plaintiff suffered

damages in an amount to be proven at trial.

                                     COUNT II
                                     Retaliation
                                  (5 M.R.S. § 4633)

      50.     Plaintiff repeats and incorporates by reference the allegations

contained in Paragraphs 1 through 49.




                                           6
 Case 2:19-cv-00148-JAW Document 1 Filed 04/10/19 Page 7 of 7             PageID #: 7




      51.     Section 4633 of the MHRA prohibits any person from discriminating

against an individual because that individual has opposed any act or practice that is

unlawful under the MHRA or because that person has filed a charge and

participated in the investigation of that charge under the MHRA.

      52.     Plaintiff, acting in good faith and within her legal rights, opposed her

employer by filing a Complaint with MHRC, alleging that Defendant retaliated

against her for reporting what she believed to be safety risks.

      53.     By terminating Plaintiff’s employment, Defendant took adverse

employment action against Plaintiff for filing her Complaint with MHRC.

      54.     There exists a causal connection between Plaintiff’s protected activity

and the adverse employment action to which she was subjected.

      55.     As a direct and proximate result of Defendant’s acts, Plaintiff suffered

damages in an amount to be proven at trial.

     PURSUANT TO FED. R. CIV. P. 38(b), PLAINTIFF REQUESTS TRIAL
BY JURY OF ALL CLAIMS SO TRIABLE BY RIGHT.

      Dated: April 10, 2019             Respectfully Submitted,

                                        /s/ James A. Clifford
                                        James A. Clifford
                                        james@cliffordclifford.com

                                        /s/ Andrew P. Cotter
                                        Andrew P. Cotter
                                        andrew@cliffordclifford.com

                                        CLIFFORD & CLIFFORD, LLC
                                        62 Portland Rd., Suite 37
                                        Kennebunk, ME 04043
                                        (207) 985-3200




                                           7
